Opinion of the Court by
Judge Clay-
Reversing.
The only question for decision on this appeal is, whether the circuit court has jurisdiction of an action to quiet title to, and enjoin trespass on, land lying partly in two counties, where the defendant disclaims title to that portion of the land lying in the county where the action was brought.
The precise question was before the court in the recent case of Willard Collins v. Robert Adams, 207 Ky. 42, 268 S. W. 1069, and was answered in the affirmative. As the circuit court reached a different conclusion, it follows-that its judgment was erroneous.
Judgment reversed and cause remanded for proceedings consistent with this opinion.